DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Roberts), U.S. Patent Pub. No. 2013/0065591 in view of Kharia et al. (Kharia), U.S. Patent Pub. No. 2010/0273486.
Regarding claim 1, Roberts discloses a method of accessing, by a user equipment (UE), a network in a wireless communication system (0003, 0007; see figures 1 and 5), the method comprising: receiving, from a base station, information that 
Roberts, however, fails to specifically disclose wherein a user is informed of the possible RAT’s for service access and wherein the user selects the RAT.
In a similar field of endeavor, Kharia discloses a system and method for optimizing battery power of a wireless communication device operating in a wireless communication system (see abstract).

Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Roberts with the teachings of Kharia for the purpose of allowing a user to proactively choose specific RAT’s he/she may prefer for optimizing the wireless device. Such optimization includes selecting RAT’s that offer the best pricing, battery usage efficiency, talk time, data rate, standby time, packet loss, signal strength and the like, rather than relying solely on the device’s default settings (see Kharia, 0035).  
Regarding claim 2, Roberts as modified discloses the method of claim 1, wherein information that an access barring check operation is able to be skipped is further received upon an attempt to access the network so that the service is provided from the network via the second RAT on the cell (since the barred cells are sent in the list, the UE does not have to check for the barred cells) (the GSM neighboring cell list as discussed above may contain GSM cells that are barred and which are to be removed from the list until expiry of a time interval. Alternatively, there may be a list for containing details of cells which are barred and details of the barred/unsuitable cell is added to the list (0040). 
Regarding claim 3, Roberts as modified discloses the method of claim 2, wherein the access barring check operation is not performed upon an attempt to access the network so that the service is provided from the network via the second RAT on the cell (since the barred cells are sent in the list, the UE does not have to check for the barred cells) (the GSM neighboring cell list as discussed above may contain GSM cells that are 
Regarding claim 4, Roberts as modified discloses the method of claim 1, further comprising waiting until an access barring timer expires if the service access via the second RAT is not selected from the user (0040). 
Regarding claim 5, Roberts as modified discloses the method of claim 1, further comprising: receiving an access control parameter (reads on the cell reselection criteria) (0011, 0027) for the first RAT on the cell; and performing an access barring operation using the access control parameter for the first RAT (0046, 0048). 
Regarding claim 6, Roberts as modified discloses the method of claim 5, wherein when an access via the first RAT is barred on the cell based on the access barring operation using the access control parameter for the first RAT, the information is received (0011, 0027, 0046). 
Regarding claim 7, Roberts as modified discloses the method of claim 1, wherein an access control parameter for the second RAT is further received on the cell (0011, 0046, 0048).
Regarding claim 8, Roberts discloses the method of claim 7, wherein the performing of the access to the network comprises: performing an access barring operation using the access control parameter for the second RAT when the service access via the second RAT is selected from the user; and performing an access to the network via the second RAT when the access via the second RAT is not barred on the cell based on the access barring operation (0011, 0046, 0048). 

Regarding claim 9, the combination of Roberts and Kharia discloses the method of claim 1 further comprising configuring whether to allow the access to the network via the second RAT for each application based on an input from the user (Kharia, 0035, 0045, 0047).
Regarding claim 10, Roberts discloses a user equipment (UE) performing an access to a network in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive a radio signal (see figure 5); an input unit (such as keyboard; figure 5); an output unit (such as display, figure 5); and a processor configured to control the transceiver and the output unit (microprocessor; figure 5), wherein the processor is configured to: receive, from a base station, information that a service access from the network via a second radio access technology (RAT) is possible on a cell camping on via a first RAT; inform a UE that the service access via the second RAT is possible, and perform an access to the network so that a service is provided from the network via the second RAT on the cell when the service access via the second RAT that is selected (There is provided a method of maintaining information relating to selecting cells that are potentially suitable for a UE to select/camp on in a telecommunication system, the system comprising a network of a plurality of cells of a UMTS and a network of a plurality of cells of a second RAT, the system comprising at least one UE device, the method comprising, at the user equipment, storing information relating to cells of the network; from the stored maintained information, identifying a cell which meets a cell selection criterion; determining whether the identified cell is of the other RAT; and if the identified cell is determined to be of the other RAT, determining 
Roberts, however, fails to specifically disclose wherein a user is informed of the possible RAT’s for service access through the output unit and wherein the user selects the RAT through the input unit.
Kharia discloses these limitations (0035, 0045, 0047).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Roberts with the teachings of Kharia for the purpose of allowing a user to proactively choose specific RAT’s he/she may prefer for optimizing the wireless device. Such optimization includes selecting RAT’s that offer the best pricing, battery usage efficiency, talk time, data rate, standby time, packet loss, signal strength and the like, rather than relying solely on the device’s default settings (see Kharia, 0035).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al. U.S. Patent Pub. No. 2017/0099600, discloses a method and device for improving voice call service quality.
Ganesh et al. U.S. Patent Pub. No. 2016/0142941, discloses systems and methods for managing in-vehicle system network connectivity.

Godor et al. U.S. Patent Pub. No. 2014/0099949, discloses methods and arrangements for handling identification of an available coverage in a cellular network.
Chan et al., U.S. Patent No. 8,805,368, discloses a method and system for load-balancing across multiple access networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646